Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garry, J.), rendered February 20, 1987, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues, as did his codefendant (see, People v Carter, 171 AD2d 803 [decided herewith]), that the People failed to prove his guilt of criminal possession of a weapon in the third degree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Testimony of the prosecution witnesses established that the defendant had in his hand an Uzi-type machine gun when he was approached by the police in the parking lot of a gas station. He pointed the weapon toward a uniformed police officer, but then turned and discarded the weapon under a vehicle before fleeing the gas station parking lot where he had been confronted. The jury properly rejected his defense of temporary and lawful possession because the defendant failed to establish that he and the codefendant actually disarmed the complaining witness of the weapons seized at the scene.
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]) and in any event, without merit. Bracken, J. P., Kunzeman, O’Brien and Ritter, JJ., concur.